
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.57



EARLE M. JORGENSEN

EMPLOYEE STOCK OWNERSHIP PLAN


As Amended and Restated Effective as of April 1, 2001

--------------------------------------------------------------------------------


TABLE OF CONTENTS


 
  PAGE

--------------------------------------------------------------------------------

Section 1. Nature of the Plan.   2
Section 2. Definitions.
 
2
Section 3. Eligibility and Participation.
 
8
Section 4. Employer Contributions.
 
9
Section 5. Investment of Trust Assets.
 
10
Section 6. Allocations to Participants' Accounts.
 
10
Section 7. Allocation Limitations.
 
12
Section 8. Voting Company Stock.
 
12
Section 9. Disclosure to Participants.
 
13
Section 10. Vesting and Forfeitures.
 
13
Section 11. Credited Service and Break in Service.
 
14
Section 12. When Capital Accumulation Will Be Distributed.
 
15
Section 13. In-Service Distributions.
 
16
Section 14. How Capital Accumulation Will Be Distributed.
 
17
Section 15. Rights Options and Restrictions on Company Stock.
 
18
Section 16. No Assignment of Benefits.
 
18
Section 17. Administration.
 
19
Section 18. Claims Procedure.
 
20
Section 19. Limitation on Participants' Rights.
 
21
Section 20. Future of the Plan.
 
21
Section 21. "Top-Heavy" Contingency Provisions.
 
22
Section 22. Governing Law.
 
22
Section 23. Execution.
 
22

--------------------------------------------------------------------------------

EARLE M. JORGENSEN

EMPLOYEE STOCK OWNERSHIP

PLAN As Amended and Restated Effective as of April 1, 2001

Nature of the Plan.

        The purpose of this Plan is to enable participating Employees to share
in the growth and prosperity of Earle M. Jorgensen Holding Company, Inc. (the
"Company"), to provide Participants with an opportunity to accumulate capital
for their future economic security, and to enable Participants to acquire stock
ownership interests in the Company. Therefore, a significant portion of the
assets under the Plan shall be invested in Company Stock.

        The Plan, originally adopted effective as of May 3, 1990, as an employee
stock ownership plan, under Section 4975(e)(7) of the Internal Revenue Code of
1986, as amended (the "Code"), was amended and restated effective as of April 1,
1999 to be a stock bonus plan under Section 401(a) of the Code, and eligible
individual account plan under Section 407(d)(3) of the Employee Retirement
Income Security Act of 1974, as amended ("ERISA"). The Plan is further amended
and restated effective April 1, 2001 to clarify certain provisions and to update
the Plan for certain changes in the law.

        The Kilsby-Roberts Employee Stock Ownership Plan was consolidated with
and into the Plan in 1990, and portions of the Earle M. Jorgensen Company
Employee Capital Accumulation Plan were transferred to the Plan in 1991.
Effective as of April 1, 1999, no further Employer Contributions shall be made
under the portion of the Plan which was a money purchase pension plan and such
portion of the Plan is merged with and into the portion of the Plan which is a
stock bonus plan.

        In order to satisfy applicable requirements of the Code, as amended by
the Small Business Job Protection Act of 1996 and the Taxpayer Relief Act of
1997, the definitions of "Compensation," "Employee" and "Highly Compensated
Employee" in Section 2 are amended effective as of April 1, 1997, the definition
of "Statutory Compensation" in Section 2 is amended effective as of April 1,
1998, the third sentence of Section 3(c) is amended effective as of December 12,
1994, and the second sentence of Section 12(c) is amended effective as of
January 1, 1997.

        All Trust Assets held under the Plan will be administered, distributed,
forfeited and otherwise governed by the provisions of this Plan and the related
Trust Agreement. The Plan is administered by a Benefits Committee for the
exclusive benefit of Participants (and their Beneficiaries).

Definitions.

        In this Plan, whenever the context so indicates, the singular or plural
number and the masculine, feminine or neuter gender shall be deemed to include
the other, the terms "he," "his" and "him" shall refer to a Participant, and the
capitalized terms shall have the following meanings:

Account   One of several accounts maintained to record the interest of a
Participant under the Plan. See Section 6.

2

--------------------------------------------------------------------------------


Affiliate
 
Any corporation which is a member of a controlled group of corporations (within
the meaning of Section 414(b) of the Code) of which an Employer is also a member
or any trade or business (whether or not incorporated) which is under common
control with the Company (within the meaning of Section 414(c) of the Code) or
any organization which is a member of an affiliated service group (within the
meaning of Section 414(m) of the Code) of which the Company is also a member.
Allocation Date
 
March 31st of each year (the last day of each Plan Year).
Approved Absence
 
A leave of absence (without pay) granted to an Employee by the Employer, in
accordance with rules uniformly applied to all Employees, for reasons of health
or public service or for other reasons determined by the Employer to be in its
best interests, including unpaid leave under the Family and Medical Leave Act of
1993. See Section 3(c).
Beneficiary
 
The person (or persons) entitled to receive any benefit under the Plan in the
event of a Participant's death. See Section 14(b).
Board of Directors
 
The Board of Directors of the Company.
Break in Service
 
A Plan Year in which an Employee is not credited with more than 500 Hours of
Service as a result of his termination of Service. See Section 11(b).
Capital Accumulation
 
A Participant's vested, nonforfeitable interest in his Accounts under the Plan.
Each Participant's Capital Accumulation shall be determined in accordance with
the provisions of Section 10 and distributed as provided in Sections 12, 13 and
14.
Code
 
The Internal Revenue Code of 1986, as amended.
Committee
 
The Benefits Committee appointed by the Board of Directors to administer the
Plan. See Section 17.
Company
 
Earle M. Jorgensen Holding Company, Inc., a Delaware corporation.
Company Stock
 
Shares of any class of capital stock issued by the Company.
 
 
 

3

--------------------------------------------------------------------------------


Company Stock Account
 
The Account which reflects each Participant's interest in Company Stock held
under the Plan attributable to Employer Contributions and Forfeitures. See
Section 6.
Compensation
 
The total current cash compensation paid to an Employee by the Employer in each
Plan Year before reductions for salary reductions (effective for Plan Years
beginning on and after April 1, 2001, such reductions include, but are not
limited to, pre-tax amounts contributed under a Section 132(f) transportation
fringe plan), but excluding (1) the Management Shareholders Bonus, (2) the
Quarterly Supplemental Salary Adjustment for certain former senior managers of
the Jorgensen Division of the Employer, (3) auto allowance, (4) relocation
allowance, (5) the special management bonus, (6) group term-life insurance,
(7) moving expense, (8) payment for cancellation of options to purchase capital
stock of the Employer, (9) amounts received pursuant to "change in control
contracts," and (10) any amount in excess of $160,000 (as adjusted after
March 31, 2000, for increases in the cost of living pursuant to
Section 401(a)(17) of the Code).
Credited Service
 
The number of Plan Years in which an Employee is credited with at least 1000
Hours of Service. See Section 11.
Disability
 
The total and permanent disability of an Employee, determined by a licensed
physician approved by the Committee.
ECAP
 
The Earle M. Jorgensen Company Employee Capital Accumulation Plan, a profit
sharing plan and formerly also a stock bonus plan under Section 401(a) of the
Code that includes a "cash or deferred arrangement" under Section 401(k) of the
Code.
 
 
 

4

--------------------------------------------------------------------------------


Employee
 
An individual who is treated by an Employer as a common-law employee; provided,
however, that an independent contractor (or other individual) who is
reclassified as a common-law employee on retroactive basis shall not be treated
as having been an Employee for purposes of the Plan for any period prior to the
date that he is so reclassified. A leased employee is not an Employee for
purposes of the Plan. For this purpose, a "leased employee," as described in
Section 414(n)(2) of the Code, is any individual who is not treated as a
common-law employee by an Employer and who provides services to an Employer if
(A) such services are provided pursuant to an agreement between an Employer and
a leasing organization, (B) such individual has performed services for an
Employer on a substantially full-time basis for a period of at least one year,
and (C) such services are performed under the primary direction or control of an
Employer.
Employer
 
Earle M. Jorgensen Company, a Delaware corporation and any of its Affiliates to
which the Plan has been extended.
Employer Contributions
 
Payments made to the Trust by the Employer. See Section 4.
ERISA
 
The Employee Retirement Income Security Act of 1974, as amended.
Fair Market Value
 
The fair market value of Company Stock, as determined by the Committee for all
purposes under the Plan based upon a valuation by an independent appraiser using
the enterprise basis of valuation.
Forfeiture
 
Any portion of a Participant's Accounts which does not become a part of his
Capital Accumulation and which is forfeited under Section 10(b).
 
 
 

5

--------------------------------------------------------------------------------


Highly Compensated Employee
 
An Employee who (1) was a "5% owner" (as defined in Section 416(i)(1)(B)(i) of
the Code) at any time during the Plan Year or the preceding Plan Year, or
(2) has Statutory Compensation in excess of $80,000 in the preceding Plan Year
and, if so elected by the Company, was in the top-paid 20% group of Employees
for such preceding Plan Year; provided, however, that if such "top-paid group"
election is made by the Company for any Plan Year, the "top-paid group" election
must also be applied to all employee benefit plans maintained by the Company or
its Affiliates. The $80,000 amount shall be adjusted after March 31, 2000, for
increases in the cost of living pursuant to Section 414(q)(1) of the Code.
Hour of Service
 
Each hour of Service for which an Employee is credited under the Plan, as
described in Section 3(d).
Investment Manager
 
A person appointed pursuant to Section 402(c)(3) of ERISA to manage and direct
the investment of Trust Assets other than Company Stock, provided that such
person acknowledges in writing that it is a fiduciary with respect to the Plan.
Kilsby ESOP
 
The Kilsby-Roberts Employee Stock Ownership Plan, a combination of a stock bonus
plan and a money purchase pension plan (each of which is qualified under
Section 401(a) of the Code) that constitutes an employee stock ownership plan
under Section 4975(e)(7) of the Code and that includes a tax credit employee
stock ownership plan under Section 409 of the Code.
Matching Account
 
The Account which reflects a Participant's interest under the Plan attributable
to his Participant Matched Contributions Account under the ECAP. See Section 6.
Other Investments Account
 
The Account which reflects each Participant's interest under the Plan
attributable to Trust Assets other than Company Stock and attributable to
Employer Contributions and Forfeitures. See Section 6.
Participant
 
Any Employee or former Employee who has met the applicable eligibility
requirements of Section 3(a) and who has not yet received a complete
distribution of his Capital Accumulation.
 
 
 

6

--------------------------------------------------------------------------------


PAYSOP Account
 
The Account which reflects a Participant's interest under the Plan attributable
to his PAYSOP Account under the Kilsby ESOP or under the ECAP. See Section 6.
Pension Plan
 
The Earle M. Jorgensen Salaried Employees Pension Plan (terminated 1991) or the
Earle M. Jorgensen Hourly Employees Pension Plan, each of which is a defined
benefit pension plan qualified under Section 401(a) of the Code.
Plan
 
The Earle M. Jorgensen Employee Stock Ownership Plan, which includes this Plan
and the Trust Agreement.
Plan Year
 
The 12-month period ending on each Allocation Date (and coinciding with each
fiscal year of the Company), which period shall also be the "limitation year"
for purposes of Section 415 of the Code.
Republic ESOP
 
The Republic Supply Employee Stock Ownership Plan, a combination of a stock
bonus plan and a money purchase pension plan (each of which was qualified under
Section 401(a) of the Code) that constituted an employee stock ownership plan
under Section 4975(e)(7) of the Code, that included a tax credit employee stock
ownership plan under Section 409 of the Code and that was merged into the Kilsby
ESOP effective as of December 1, 1989.
Retirement
 
Termination of Service (1) after attaining age 65, or (2) after attaining age 55
and completing at least five years of Credited Service.
Rollover Account
 
The Account which reflects a Participant's interest attributable to his Rollover
Account under the Kilsby ESOP. See Section 6.
Service
 
Employment with the Employer or employment with any other person that is
required to be treated as employment with the Employer under Section 414(b),
(c), (m) (n) or (o) of the Code.
 
 
 

7

--------------------------------------------------------------------------------


Statutory Compensation
 
The total remuneration paid to an Employee by the Employer during the Plan Year
for personal services rendered to the Employer, excluding employer contributions
to a plan of deferred compensation, amounts realized in connection with stock
options and amounts which receive special tax benefits, and including any
Company Salary Reduction Contributions made on behalf of an Employee for the
Plan Year to the ECAP.
Trust
 
The Earle M. Jorgensen Employee Stock Ownership Trust, which is governed by the
Trust Agreement entered into between the Company and the Trustee.
Trust Agreement
 
The Agreement between the Company and the Trustee specifying the duties of the
Trustee.
Trust Assets
 
The Company Stock (and other assets) held in the Trust for the benefit of
Participants. See Section 5.
Trustee
 
The Trustee (and any successor Trustee) appointed by the Board of Directors to
hold the Trust Assets.

Eligibility and Participation.

Each Employee who is a Participant on April 1, 2001, shall continue to be a
Participant. Each other Employee shall become a Participant in the Plan on his
initial date of Service.

        An Employee of the Forge Division of the Employer who is not a salaried
Employee shall not tie eligible to participate in the Plan. An Employee whose
terms of Service are covered by a collective bargaining agreement shall not be
eligible to participate in the Plan unless the terms of such agreement
specifically provide for coverage under the Plan. A Participant who ceases to be
an eligible Employee is entitled to share in the allocation of Employer
Contributions and Forfeitures for the Plan Year in which he ceases to be an
eligible Employee if he is an Employee on the Allocation Date, but his
Compensation shall include only amounts paid to him while he was an eligible
Employee. An Employee who becomes an eligible Employee shall become a
Participant on the date he becomes an eligible Employee, and his Compensation
shall include only amounts paid to him while he is an eligible Employee.

A Participant is entitled to share in the allocation of Employer Contributions
and Forfeitures under Section 6(a) for each Plan Year in which he is credited
with at least 1000 Hours of Service and in which he is an eligible Employee (or
on Approved Absence) on the Allocation Date. A Participant is also entitled to
share in the allocation of Employer Contributions and Forfeitures for the Plan
Year of his Retirement, Disability or death. A former Participant who is
reemployed by the Employer shall become a Participant as of the date of his
reemployment, if he is then an eligible Employee. A Participant who is on an
Approved Absence shall continue as a Participant during the period of his
Approved Absence. Notwithstanding any provision of this Plan to the contrary,
contributions, benefits and service credit with respect to qualified military
service will be provided in accordance with Section 414(u) of the Code.

8

--------------------------------------------------------------------------------


Hours of Service—For purposes of determining the Hours of Service to be credited
to an Employee under the Plan, the following rules shall be applied:

Hours of Service shall include each hour of Service for which an Employee is
paid (or entitled to payment) for the performance of duties; each hour of
Service for which an Employee is paid (or entitled to payment) for a period
during which no duties are performed due to vacation, holiday, illness,
incapacity (including disability), layoff, jury duty, military duty or paid
leave of absence; and each additional hour of Service for which back pay is
either awarded or agreed to (irrespective of mitigation of damages); provided,
however, that not more than 501 Hours of Service shall be credited for a single
continuous period during which an Employee does not perform any duties.

The crediting of Hours of Service shall be determined in accordance with the
rules set forth in paragraphs (b) and (c) of Section 2530.200b-2 of the
regulations prescribed by the Department of Labor, which rules shall be
consistently applied with respect to all Employees within the same job
classification.

Hours of Service shall not be credited to an Employee for a period during which
no duties are performed if payment is made or due under a plan maintained solely
for the purpose of complying with applicable worker's compensation, unemployment
compensation or disability insurance laws, and Hours of Service shall not be
credited on account of any payment made or due an Employee solely in
reimbursement of medical or medically-related expenses.

An Employee compensated on an hourly basis shall be credited for each Hour of
Service as described above. Unless the Employer maintains records of actual
Hours of Service, a salaried Employee who completes at least one Hour of Service
during a semi-monthly pay period shall be credited with 95 Hours for each such
period of Service.

Employer Contributions.

Amount of Employer Contributions—Employer Contributions shall be paid to the
Trustee for each Plan Year in such amounts (or under such formula) as may be
determined by the Board of Directors.

Payment of Employer Contributions—Employer Contributions for each Plan Year
shall be paid to the Trustee not later than the due date (including extensions)
for filing the Company's Federal income tax return for that Plan Year. Employer
Contributions may be paid in cash and/or in shares of Company Stock, as
determined by the Board of Directors. The amount of any Employer Contributions
that are paid in the form of shares of Company Stock shall be based upon Fair
Market Value as of the date such shares are issued to the Trust.

Additional Provisions—Employer Contributions shall not be made for any Plan Year
in amounts which can be allocated to no Participant's Accounts by reason of the
allocation limitations described in Section 7 or in amounts which are not
deductible under Section 404(a) of the Code. Any Employer Contributions which
are not deductible under Section 404(a) of the Code shall be returned to the
Employer by the Trustee (upon the direction of the Company) within one year
after the deduction is disallowed or after it is determined that the deduction
is not available. In the event that Employer Contributions are paid to the Trust
by reason of a mistake of fact, such Employer Contributions may be returned to
the Employer by the Trustee (upon the direction of the Company) within one year
after the payment to the Trust.

No Participant shall be required or permitted to make contributions to the
Trust.

9

--------------------------------------------------------------------------------


Investment of Trust Assets.

In General—Trust Assets (other than Trust Assets attributable to Rollover
Accounts) will be invested by the Trustee in accordance with directions from the
Committee. Employer Contributions (and other Trust Assets, except Trust Assets
attributable to Rollover Accounts) may be used to acquire shares of Company
Stock from any Company stockholder or from the Company. Except as otherwise
provided in Section 5(c), the Trustee may also invest Trust Assets in such other
prudent investments as the Committee or an Investment Manager deems to be
desirable for the Trust, or Trust Assets may be held temporarily in cash. All
purchases of Company Stock by the Trustee shall be made only as directed by the
Committee and only at prices which do not exceed Fair Market Value. The
Committee may direct the Trustee to invest and hold up to 100% of the Trust
Assets (other than Trust Assets attributable to Rollover Accounts) in Company
Stock.

Sales of Company Stock—With the written approval of the Board of Directors, the
Committee may direct the Trustee to sell shares of Company Stock to any person
(including the Company), provided that any such sale must be made at a price not
less than Fair Market Value as of the date of the sale. Any decision by the
Committee to direct the Trustee to sell Company Stock under this Section 5(b)
must comply with the fiduciary duties applicable under Section 404(a)(1) of
ERISA.

Rollover Accounts—Subject to the provisions of Sections 12, 13 and 14, the
Trustee shall retain any shares of Company Stock which have been allocated to
Participants' Rollover Accounts.

Allocations to Participants' Accounts.

        A Company Stock Account and an Other Investments Account shall be
maintained to reflect the interest of each Participant under the Plan (including
certain amounts allocated to him under the Kilsby ESOP and the ECAP). A Rollover
Account, a PAYSOP Account and a Matching Account shall be maintained to reflect
the interest of a Participant under the Plan attributable to certain amounts
allocated to him under the Kilsby ESOP or the ECAP.

        Company Stock Account—The Company Stock Account maintained for each
Participant contains the former balances in his Company Stock Accounts under the
Kilsby ESOP or the Stock Balance in his ESOP Account under the ECAP. Such
Account will be credited as of each Allocation Date with his allocable share of
Company Stock (including fractional shares) purchased and paid for by the Trust
or contributed in kind to the Trust as an Employer Contribution, with any
Forfeitures from Company Stock Accounts and with any stock dividends on Company
Stock allocated to his Company Stock Account.

        Other Investments Account—The Other Investments Account maintained for
each Participant contains the former balances in his Other Investments Accounts
under the Kilsby ESOP or the Cash Balance in his ESOP Account under the ECAP.
Such Account will be credited as of each Allocation Date with his allocable
share of Employer Contributions that are not in the form of Company Stock and
with any Forfeitures from Other Investments Accounts. Such Account will
thereafter be credited as of the last day of each calendar quarter with any cash
dividends on Company Stock allocated to his Company Stock Account and any net
income (or loss) of the Trust. Such Account will be debited for the
Participant's share of any cash payments made by the Trustee for the acquisition
of Company Stock.

        Rollover Account—The Rollover Account maintained for a Participant
contains the former balance in his Rollover Account under the Kilsby ESOP (if
any). Such Account will be credited as of the last day of each calendar quarter
with its share of the net income (or loss) of the Trust and any dividends on
Company Stock allocated to that Rollover Account.

        PAYSOP Account—The PAYSOP Account maintained for a Participant contains
the former balance in his PAYSOP Account under the Kilsby ESOP or under the
ECAP. Such Account will be

10

--------------------------------------------------------------------------------


credited as of the last day of each calendar quarter with any dividends on
Company Stock allocated to his PAYSOP Account and any net income (or loss) of
the Trust attributable to PAYSOP Accounts.

        Matching Account—The Matching Account maintained for a Participant
contains the former balance in his Participant Matched Contributions Account
under the ECAP. Such Account will be credited as of the last day of each
calendar quarter with any dividends on Company Stock allocated to his Matching
Account and any net income (or loss) of the Trust attributable to Matching
Accounts.

        The allocations to Participants' Accounts for each Plan Year will be
made as follows:

Employer Contributions and Forfeitures—Employer Contributions under Section 4(a)
and Forfeitures under Section 10(b) for each Plan Year will be allocated as of
the Allocation Date among the Accounts of Participants so entitled under
Section 3(b) in the ratio that the Compensation of each such Participant bears
to the total Compensation of all such Participants, subject to the allocation
limitations described in Section 7.

Net Income (or Loss) of the Trust—The net income (or loss) of the Trust for each
calendar quarter will be determined as of the last day of the calendar quarter.
Each Participant's share of any net income (or loss) will be allocated to his
Other Investments Account in the ratio that the balance of his Other Investments
Account on the last day of the preceding calendar quarter (reduced by any
distribution of Capital Accumulation from such Account since the last day of the
preceding calendar quarter) bears to the sum of such Account balances for all
Participants as of that date. The allocation of any net income (or loss) for a
calendar quarter ending on an Allocation Date shall occur prior to the
allocation of Employer Contributions and Forfeitures as of that Allocation Date.
The net income (or loss) of the Trust for a calendar quarter includes the
increase (or decrease) in the fair market value of Trust Assets (other than
Company Stock), interest income, dividends and other income and gains (or
losses) attributable to Trust Assets (other than any dividends on allocated
Company Stock) since the last day of the preceding calendar quarter, reduced by
any expenses charged to the Trust Assets since the last day of the preceding
calendar quarter.

        The net income (or loss) of the Trust attributable to Rollover Accounts
invested among the investment funds described in Section 5(c) for each calendar
quarter will be determined separately for each investment fund and allocated
among such Accounts in proportion to the respective balances of such Accounts
invested in each investment fund (after taking into consideration any
distributions from such Accounts since the last day of the preceding calendar
quarter). If a Participant has directed the Committee to appoint an Investment
Manager to manage the investment of a portion of his Rollover Account, the net
income (or loss) attributable to such investment will be allocated to his
Rollover Account.

        The net income (or loss) of the Trust attributable to PAYSOP Accounts
and Matching Accounts will be determined separately and allocated among such
Accounts in proportion to the respective balances thereof.

Dividends on Company Stock—Any cash dividends received on shares of Company
Stock allocated to Participants' Company Stock Accounts will be allocated to the
respective Other Investments Accounts of such Participants. Any cash dividends
received on shares of Company Stock allocated to Participants' Rollover
Accounts, PAYSOP Accounts and Matching Accounts will be allocated to the
Accounts to which such Company Stock was allocated. Any cash dividends received
on unallocated shares of Company Stock shall be included in the computation of
the net income (or loss) of the Trust. Any stock dividends received on Company
Stock shall be credited to the Accounts to which such Company Stock was
allocated.

Accounting for Allocations—The Committee shall establish accounting procedures
for the purpose of making the allocations to Participants' Accounts provided for
in this Section 6. The Committee shall maintain adequate records of the
aggregate cost basis of Company Stock allocated to each

11

--------------------------------------------------------------------------------


Participant's Accounts. From time to time, the Committee may modify the
accounting procedures for the purposes of achieving equitable and
non-discriminatory allocations among the Accounts of Participants in accordance
with the general concepts of the Plan, the provisions of this Section 6 and the
requirements of the Code and ERISA.

Allocation Limitations.

        The Annual Additions for each Plan Year with respect to any Participant
may not exceed the lesser of:

25% of his Statutory Compensation; or
$30,000, as adjusted for increases in the cost of living pursuant to
Section 415(d)(1)(C) of the Code.

For this purpose, "Annual Additions" shall be the total of the Employer
Contributions and Forfeitures (including any income attributable to Forfeitures)
allocated to the Accounts of a Participant for the Plan Year, plus any Company
Salary Reduction Contributions made on his behalf for the Plan Year to the ECAP.
In determining such Annual Additions, Forfeitures of Company Stock shall be
included at the Fair Market Value as of the Allocation Date. Annual Additions
shall include any Company Salary Reduction Contributions distributed to the
Participant pursuant to the ECAP and Sections 401(k)(8) and 402(g)(2)(A) of the
Code, but shall exclude any amounts paid to the Participant pursuant to the ECAP
in order to avoid exceeding the limitation described in Section 415(c) of the
Code. Annual Additions shall also include any contributions allocated to an
individual medical benefit account described in Sections 401(h) and 415(l)(2) of
the Code or any amount attributable to post-retirement medical benefits
allocated to an account for a "key employee" (as defined in Section 416(i) of
the Code) under Sections 419(e) and 419A(d) of the Code.

        In addition, for any Participant who is covered under a Pension Plan,
Employer Contributions and Forfeitures may not be allocated to his Accounts
(under this Plan) in amounts which would cause the limitations described in
Section 415(e) of the Code to be exceeded for any Plan Year beginning prior to
April 1, 2000.

        If the aggregate amount that would be allocated to the Accounts of a
Participant in the absence of these limitations would exceed the amount set
forth in these limitations, the following is the order in which his benefits
will be reduced to the extent necessary to avoid exceeding these limitations:
(1) Pension Plan; (2) ECAP; and (3) this Plan. Any Forfeitures which can be
allocated to no Participant's Accounts by reason of these limitations shall be
credited to a "Forfeiture Suspense Account" and allocated as Forfeitures under
Section 6(a) for the next succeeding Plan Year (prior to the allocation of
Employer Contributions for such succeeding Plan Year).

Voting Company Stock.

        To the extent that shares of Company Stock have voting rights, such
shares shall be voted as provided in this Section 8.

        Shares of Company Stock in the Trust that are not allocated to Rollover
Accounts shall be voted by the Trustee only in such manner as shall be directed
by the Committee. With respect to any corporate matter which involves the voting
of shares by stockholders and which constitutes a merger, consolidation,
recapitalization, reclassification, liquidation, dissolution, sale of
substantially all assets of a trade or business or a similar transaction
specified in regulations under Section 409(e)(3) of the Code, however, each
Participant (or Beneficiary) will be entitled to give confidential instructions
to the Trustee as to the voting of shares of Company Stock then allocated to his
Company Stock Account, PAYSOP Account and Matching Account. In that event, any
allocated Company Stock with respect to which voting instructions are not
received from Participants (or Beneficiaries) and any shares of Company Stock
held by the Trust which are not then allocated to Participants' Company Stock
Accounts, PAYSOP Accounts, Matching Accounts and Rollover Accounts shall be
voted by the Trustee in the manner determined by the Committee.

12

--------------------------------------------------------------------------------

        Each Participant (or Beneficiary) will be entitled to give confidential
instructions to the Trustee as to the voting of shares of Company Stock that are
allocated to his Rollover Account on all corporate matters involving the voting
of such shares, including instructions to the Trustee to give irrevocable
proxies with respect to such shares. Any such shares with respect to which
voting directions are not given shall not be voted.

Disclosure to Participants.

Summary Plan Description—Each Participant shall be furnished with the summary
plan description of the Plan required by Sections 102(a)(1) and 104(b)(1) of
ERISA. Such summary plan description shall be updated from time to time as
required under ERISA and U.S. Department of Labor regulations thereunder.

Summary Annual Report—Within two months after the due date for the filing of the
annual return/report (Form 5500) for the Plan with the appropriate governmental
agency, each Participant shall be furnished with the summary annual report of
the Plan required by Section 104(b)(3) of ERISA, in the form prescribed in
regulations of the U.S. Department of Labor.

Annual Statement—Following each Allocation Date, each Participant shall be
furnished with a statement reflecting the following information:

The balances (if any) in his Accounts as of the beginning of the Plan Year.

The amount of Employer Contributions and Forfeitures allocated to his Accounts
for that Plan Year.

The adjustments to his Accounts to reflect his share of dividends (if any) on
Company Stock and any net income (or loss) of the Trust for that Plan Year.

The new balances in his Accounts, including the number of shares of Company
Stock allocated to his Accounts and the Fair Market Value as of that Allocation
Date.

His vested percentage in his Account balances (under Section 10) as of that
Allocation Date.

Additional Disclosure—The Company shall make available for examination by any
Participant copies of the Plan, the Trust Agreement and the latest annual report
of the Plan filed (on Forms 5500) with the Internal Revenue Service. Upon
written request of any Participant, the Company shall furnish copies of such
documents and may make a reasonable charge to cover the cost of furnishing such
copies, as provided in regulations of the U.S. Department of Labor.

Vesting and Forfeitures.

Vesting—

        (1)  A Participant's interest in his Company Stock Account and Other
Investments Account shall become 100% vested and nonforfeitable without regard
to his Credited Service if he (A) is employed by the Employer on or after his
65th birthday, (B) terminates Service by reason of Disability, (C) dies while
employed by the Employer, or (D) was an employee of an Employer under the Kilsby
ESOP or an employee of Earle M. Jorgensen Company on May 2, 1990.

13

--------------------------------------------------------------------------------

        (2)  Except as otherwise provided in Section 10(a)(1), the interest of
each Participant in his Company Stock Account and Other Investments Account
shall become vested and nonforfeitable in accordance with the following
schedule:

Credited Service
Under Section 11


--------------------------------------------------------------------------------

  Nonforfeitable Percentage

--------------------------------------------------------------------------------

  Less than One Year   0 %
One Year
 
20
%
Two Years
 
40
%
Three Years
 
60
%
Four Years
 
80
%
Five Years or More
 
100
%

        (3)  A Participant's interest in his Rollover Account, PAYSOP Account
and Matching Account shall be 100% vested and nonforfeitable at all times.

        (4)      

Forfeitures—Any portion of the final balances in a Participant's Accounts which
is not vested (and does not become part of his Capital Accumulation) will become
a Forfeiture upon the occurrence of a five-consecutive-year Break in Service.
Forfeitures shall first be charged against a Participant's Other Investments
Account, with any balance charged against his Company Stock Account (at Fair
Market Value). All Forfeitures will be reallocated to the Accounts of remaining
Participants, as provided in Section 6(a), as of the Allocation Date of the Plan
Year in which a five-consecutive-year Break in Service occurs.

Vesting Upon Reemployment—If a Participant who is not 100% vested receives a
distribution of his Capital Accumulation prior to the occurrence of a
five-consecutive-year Break in Service and he is reemployed prior to the
occurrence of such a Break in Service, the portion of his Accounts which was not
vested shall be maintained separately until he becomes 100% vested. His vested
and nonforfeitable percentage in such separate Accounts upon his subsequent
termination of Service shall be equal to:

                X-Y        
100%-Y

For purposes of applying this formula, X is the vested percentage at the time of
the subsequent termination, and Y is the vested percentage at the time of the
prior termination.

Credited Service and Break in Service.

Credited Service—An Employee's Credited Service shall be the number of Plan
Years (beginning with the Plan Year ending March 31, 1991) in which he is
credited with at least 1000 Hours of Service. Credited Service shall also
include an Employee's Credited Service as defined under the Kilsby ESOP prior to
May 3, 1990, and an Employee's Years of Service as defined under the ECAP prior
to May 3, 1990. All determinations of Credited Service shall be made in
accordance with the regulations prescribed by the U.S. Department of Labor.

Break in Service—A one-year Break in Service shall occur in a Plan Year in which
an Employee is not credited with more than 500 Hours of Service as a result of
his termination of Service. A five-consecutive-year Break in Service shall be
five consecutive one-year Breaks in Service.

        For purposes of determining whether a Break in Service has occurred, if
an Employee begins a maternity/paternity absence described in
Section 411(a)(6)(E)(i) of the Code, or any unpaid leave

14

--------------------------------------------------------------------------------


covered under the Family and Medical Leave Act of 1993, the computation of his
Hours of Service shall include the Hours of Service that would have been
credited if he had not been so absent. An Employee shall be credited for such
Hours of Service (up to a maximum of 501 Hours of Service) in the Plan Year in
which such absence begins (if such crediting will prevent him from incurring a
Break in Service in such Plan Year) or in the next following Plan Year. For the
purposes of this paragraph, a "maternity/paternity absence" means an Employee's
absence (A) by reason of the (i) pregnancy of the Employee, (ii) birth of a
child of the Employee or (iii) placement of a child with the individual in
connection with the adoption of such child by such Employee, or (B) for purposes
of caring for a child described in clause (A) for a period beginning immediately
following such birth or placement.

Reemployment—If a former Employee is reemployed after a one-year Break in
Service, new Accounts will be established to reflect his interests in the Plan
attributable to Service after the Break in Service and the following special
rules shall apply in determining his Credited Service:

If he is reemployed after the occurrence of a five-consecutive-year Break in
Service, Credited Service after the Break in Service will not increase his
vested interest in his Accounts attributable to Service prior to the Break in
Service.

After he completes one Plan Year of Credited Service following reemployment, his
Credited Service with respect to his new Accounts will include his Credited
Service accumulated prior to the Break in Service. In the case of an Employee
who is reemployed after a five-consecutive-year Break in Service and who has not
attained a vested interest under the Plan, Credited Service prior to the Break
in Service shall not be included in determining his Credited Service.

When Capital Accumulation Will Be Distributed.

Except as otherwise provided in Sections 12(c) and 13, a Participant's Capital
Accumulation will be distributed following his termination of Service, but only
at the time and in the manner described in this Section 12. If the value of a
Participant's Capital Accumulation exceeds $5,000, no portion of his Capital
Accumulation may be distributed to him before he attains age 65 without his
written consent.

        Subject to the procedures established by the Committee under
Section 17(c)(5), a Participant's Capital Accumulation may be distributed in
accordance with a "qualified domestic relations order" (as defined in
Section 414(p) of the Code) without regard to whether the Participant's Service
has terminated or he has attained his "earliest retirement age" (as defined in
Section 414(p) of the Code). Unless the "qualified domestic relations order"
provides otherwise, such distribution shall be made pro rata from each of the
Participant's Accounts.

If a Participant's Service terminates as a result of his Retirement, his
Disability, his death, a plant closure or job elimination by the Employer,
distribution of his Capital Accumulation shall occur in a single lump sum as
soon as practicable after the June 30th, September 30th or December 31st
coinciding with or next following his termination of Service. If a Participant's
Service terminates for any other reason, distribution of his Capital
Accumulation shall occur in a single lump sum as soon as practicable after the
Allocation Date coinciding with or next following his termination of Service.

Unless the Participant elect to defer the distribution of his Capital
Accumulation, distribution of his Capital Accumulation shall occur not later
than 60 days after the Allocation Date coinciding with or next following his
65thbirthday (or his termination of Service, if later). The distribution of the
Capital Accumulation of any Participant who attains age 701/2 in a calendar year
and either (1) has terminated Service or (2) is a "5% owner" (as defined in
Section 416(i)(1)(B)(i) of the Code) must occur not later than April 1st of the
next calendar year and must be made in accordance with the regulations under
Section 401(a)(9) of the Code, including Section 1.401(a)(9)-2; provided,
however, that distributions shall be offered to any other Participant who
attains age 701/2 before January 1, 2000. With respect to

15

--------------------------------------------------------------------------------


distributions under the Plan made for calendar years beginning on and after
January 1, 2002, the Plan will apply the minimum distribution requirements of
Section 401(a)(9) of the Code in accordance with the regulations under
Section 401(a)(9) that were proposed on January 17, 2001, notwithstanding any
provision in the Plan to the contrary. This amendment shall continue in effect
until the end of the last calendar year beginning before the effective date of
final regulations under Section 401(a)(9) or such date as may be specified in
guidance published by the IRS. A Participant who terminates Service after
completing at least five years of Credited Service shall be entitled (upon his
request) to have the distribution of his Capital Accumulation occur upon his
attaining age 55. If the amount of a Participant's Capital Accumulation cannot
be determined (by the Committee) by the date on which a distribution is to
occur, or if the Participant cannot be located, distribution of his Capital
Accumulation shall occur within 60 days after the date on which his Capital
Accumulation can be determined or after the date on which the Committee locates
the Participant.

If any part of a Participant's Capital Accumulation is retained in the Trust
after his Service ends, his Accounts will continue to be treated as described in
Section 6. However, except as otherwise provided in Section 3(b), such Accounts
shall not be credited with any additional Employer Contributions and
Forfeitures. The Trustee may determine (based upon a nondiscriminatory policy)
that the Capital Accumulations of former Employees will be diversified and
invested in Trust Assets other than Company Stock.

In the case of any distribution of Capital Accumulation under this Plan, if the
Committee is unable to make such distribution within three years after
distribution is due a Participant (or Beneficiary) under Section 12(b) because
it cannot locate such Participant (or Beneficiary), the Committee shall direct
that such Capital Accumulation shall be forfeited and shall be reallocated as a
Forfeiture (as of the Allocation Date coinciding with or next following the
expiration of the aforesaid time limit) to the Accounts of those Participants
who are entitled under Section 3(b) to share in the allocation of Employer
Contributions and Forfeitures under Section 6(a) for the Plan Year ending on
that Allocation Date and the Trust Assets shall be relieved of the liability for
such distribution. If, after such forfeiture, the Participant (or Beneficiary)
later claims such Capital Accumulation, such Capital Accumulation shall be
reinstated from Forfeitures of Participants occurring during the Plan Year in
which such reinstatement occurs; provided, however, that if such Forfeitures are
not sufficient to provide such reinstatement, an additional Employer
Contribution shall be made for the Plan Year in which reinstatement occurs to
cover such reinstatement. Establishment of an Account through such reinstatement
shall not be deemed an "annual addition" under Section 415 of the Code or
Section 7 of the Plan.

In-Service Distributions.

Diversification—A Participant who has attained age 55 and completed at least ten
years of participation in the Plan (including any years of participation in the
Kilsby ESOP, the Republic ESOP or the ECAP) shall be notified of his right to
elect to "diversify" a portion of the balances in his Company Stock Account,
PAYSOP Account and Matching Account attributable to shares of Company Stock
acquired by the Trust (including the Trusts under the Kilsby ESOP, the Republic
ESOP or the ECAP) after December 31, 1986 ("Post-1986 Shares"), as provided in
Section 401(a)(28)(B) of the Code. An election to "diversify" must be made on
the prescribed form and filed with the Committee within the 90-day period
immediately following the Allocation Date of a Plan Year in the Election Period.
For purposes of this Section 13(b), the "Election Period" means the period of
six consecutive Plan Years beginning with the Plan Year in which the Participant
first becomes eligible to make an election.

        For each of the first five Plan Years in the Election Period, the
Participant may elect to "diversify" an amount which does not exceed 25% of the
number of Post-1986 Shares allocated to his Company Stock Account, PAYSOP
Account and Matching Account since the inception of the Plan, the Kilsby ESOP,
the Republic ESOP or the ECAP, less all shares with respect to which amounts
have previously

16

--------------------------------------------------------------------------------


been "diversified" under this Section 13(b). In the case of the sixth Plan Year
in the Election Period, the Participant may elect to "diversify" an amount which
does not exceed 50% of the number of Post-1986 Shares allocated to his Company
Stock Account, PAYSOP Account and Matching Account since the inception of the
Plan, the Kilsby ESOP, the Republic ESOP or the ECAP, less all shares with
respect to which amounts have previously been "diversified" under this
Section 13(b). No "diversification" election shall be permitted if the balance
of Post-1986 Shares in a Participant's Company Stock Account, PAYSOP Account and
Matching Account as of the Allocation Date of the first Plan Year in the
Election Period has a Fair Market Value of $500 or less, unless and until the
balance of Post-1986 Shares in his Company Stock Account, PAYSOP Account and
Matching Account as of a subsequent Allocation Date in the Election Period
exceeds $500.

        "Diversification" will be effected by distributing to Participants (in
shares of Company Stock, cash or a combination of both, as determined by the
Committee) the portion of their Company Stock Accounts, PAYSOP Accounts and
Matching Accounts with respect to which a "diversification" election is made.
Any distribution under this Section 13(a) shall occur within 90 days after the
90-day period in which the election may be made and shall be subject to the
provisions of Section 14(c).

Rollover Accounts—A Participant may at any time withdraw all or any portion of
his Rollover Account by written request addressed to the Committee.

How Capital Accumulation Will Be Distributed.

The Trustee will make distributions from the Trust only, as directed by the
Committee. Distribution of a Participant's Capital Accumulation (except his
Rollover Account) will be made in shares of Company Stock. Distribution of a
Participant's Rollover Account will be made in cash; provided, however, that to
the extent a Participant's Rollover Account is invested in Company Stock,
distribution will be made in such shares of Company Stock.

Distribution of a Participant's Capital Accumulation will be made to the
Participant if living, and if not, to his Beneficiary. In the event of a
Participant's death, his Beneficiary shall be the first surviving class of the
following classes of successive preference beneficiaries: (1) his surviving
spouse, (2) his surviving children, (3) his surviving parents, (4) his surviving
brothers and sisters, or (5) his estate. A Participant (with the written consent
of his spouse, if any, acknowledging the effect of the consent and witnessed by
a notary public or Plan representative) may designate a different Beneficiary or
Beneficiaries from time to time by filing a written designation with the
Committee. A deceased Participant's entire Capital Accumulation shall be
distributed to his Beneficiary on or before the December 31stof the calendar
year that includes the fifth anniversary of his death.

The Company shall furnish the recipient of a distribution with the tax
consequences explanation required by Section 402(f) of the Code and shall comply
with the withholding requirements of Section 3405 of the Code and of any
applicable state law with respect to distributions from the Trust. If the
Committee so elects for a Plan Year, distributions to Participants may be made
less than 30 days after the notice required under Section 1.411(a) 11(c) of the
regulations under the Code is given; provided, however, that no such
distribution to a Participant shall be made unless (1) the Participant is
informed that he has the right for a period of at least 30 days after receiving
the notice to consider whether or not to consent to a distribution (or a
particular distribution option), and (2) the Participant affirmatively elects to
receive a distribution after receiving the notice.

If a distribution of a Participant's Capital Accumulation is not the minimum
amount required to be distributed pursuant to the second sentence of
Section 12(c), the Committee shall notify the Participant (or any spouse or
former spouse who is his alternate payee under a "qualified domestic relations
order" (as defined in Section 414(p) of the Code)) of his right to elect to have
the "eligible rollover distribution" paid directly to an "eligible retirement
plan" (within the meaning of Section 401(a)(31) of the Code) that is an
individual retirement account described in Section 408(a) of

17

--------------------------------------------------------------------------------


the Code, an individual retirement annuity described in Section 408(b) of the
Code, a qualified trust described in Section 401(a) of the Code or a qualified
annuity plan described in Section 403(a) of the Code that accepts "eligible
rollover distributions." If such an "eligible rollover distribution" is to be
made to the Participant's surviving spouse, the Committee shall notify the
surviving spouse of his right to elect to have the distribution paid directly to
an "eligible retirement plan" that is either an individual retirement account
described in Section 408(a) of the Code or an individual retirement annuity
described in Section 408(b) of the Code. Any election under this Section 14(d)
shall be made and effected in accordance with such rules and procedures as may
be established from time to time by the Committee in order to comply with
Section 401(a)(31) of the Code.

Rights Options and Restrictions on Company Stock.

Any shares of Company Stock distributed by the Trust shall be subject to a
"right of first refusal." The right of first refusal shall provide that, prior
to any subsequent transfer, the shares must first be offered for purchase in
writing to the Company, and then to the Trust, at the then Fair Market Value. A
bona fide written offer from an independent prospective buyer shall be deemed to
be the Fair Market Value for this purpose. The Company and the Committee (on
behalf of the Trust) shall have a total of 14 days to exercise the right of
first refusal on the same terms offered by a prospective buyer. The Company may
require that a Participant entitled to a distribution of Company Stock execute
an appropriate stock transfer agreement (evidencing the right of first refusal)
prior to receiving a certificate for Company Stock.

The Company shall provide a "put option" to any Participant (or Beneficiary) who
receives a distribution of Company Stock. The put option shall permit the
Participant (or Beneficiary) to sell such Company Stock to the Company at any
time during two option periods. The first put option period shall be for at
least 60 days beginning on the date of distribution. The second put option
period shall be for at least 60 days beginning after the new determination of
Fair Market Value (and notice to the Participant thereof) in the following Plan
Year. Partial exercise of a put option is not permitted. The price to be paid
for Company Stock sold pursuant to a put option shall be the Fair Market Value
as of the Allocation Date immediately preceding the beginning of each put option
period. The Company may allow the Committee to direct the Trustee to purchase
shares of Company Stock tendered to the Company, under a put option. The payment
for any Company Stock sold under a put option shall be made within 30 days.

Shares of Company Stock allocated to a Participant's Rollover Account shall be
subject to any applicable terms of the Stockholders Agreement that ways executed
by him (and shall not be subject to Sections 15(a) and (b)).

Shares of Company Stock held or distributed by the Trustee may include such
legend restrictions on transferability as the Company may reasonably require in
order to assure compliance with applicable Federal and state securities laws and
with the terms of any Stockholders Agreement to which the Participant may be a
party. Except as otherwise provided in this Section 15, no shares of Company
Stock held or distributed by the Trustee may be subject to a put, call or other
option, or buy-sell or similar arrangement.

No Assignment of Benefits.

        A Participant's Capital Accumulation may not be anticipated, assigned
(either at law or in equity), alienated or subject to attachment, garnishment,
levy, execution or other legal or equitable process, except in accordance with
(i) a "qualified domestic relations order" (as defined in Section 414(p) of the
Code); (ii) a federal tax levy or collection by the Internal Revenue Service on
a judgment resulting from an unpaid tax assessment; or (iii) a judgment or
settlement described in Section 401(a)(13)(C) of the Code.

18

--------------------------------------------------------------------------------


Administration.

Benefits Committee—The Plan will be administered by the Benefits Committee,
which is composed of three or more individuals appointed by the Board of
Directors to serve at its pleasure and without compensation. The members of the
Committee shall be the named fiduciaries with authority to control and manage
the operation and administration of the Plan. Members of the Committee need not
be Employees or Participants. Any Committee member may resign by giving notice,
in writing, to the Board of Directors.

Committee Action—Committee action will be by vote of a majority of the members
at a meeting or by unanimous written consent without a meeting. A Committee
member who is a Participant shall not vote on any question relating specifically
to himself.

        The Committee shall choose from its members a Chairman and a Secretary.
The Committee may authorize any one of its members to execute any certificate or
other written direction on behalf of the Committee. The Secretary shall keep a
record of the Committee's proceedings and of all dates, records and documents
pertaining to the administration of the Plan.

Powers and Duties of the Committee—The Committee shall have all powers necessary
to enable it to administer the Plan and the Trust Agreement in accordance with
their provisions, including without limitation the following:

resolving all questions relating to the eligibility of Employees to become
Participants;

determining the appropriate allocations to Participants' Accounts pursuant to
Section 6;

determining the amount of benefits payable to a Participant (or Beneficiary),
and the time and manner in which such benefits are to be paid;

authorizing and directing all disbursements of Trust Assets by the Trustee;

establishing procedures in accordance with Section 414(p) of the Code to
determine the qualified status of domestic relations orders and to administer
distributions under such qualified orders;

engaging any administrative, legal, accounting, clerical or other services that
it may deem appropriate;

construing and interpreting the Plan and the Trust Agreement and adopting rules
for administration of the Plan that are consistent with the terms of the Plan
documents and of ERISA and the Code;

compiling and maintaining all records it determines to be necessary, appropriate
or convenient in connection with the administration of the Plan;

reviewing the performance of the Trustee with respect to the Trustee's
administrative duties, responsibilities and obligations under the Plan and Trust
Agreement;

selecting the investment funds to be made available for the investment of
Rollover Accounts in accordance with Section 5(c);

selecting an independent appraiser and determining the Fair Market Value of
Company Stock as of such dates as it determines to be necessary or appropriate;
and

executing agreements and other documents on behalf of the Plan and Trust.

        Except as otherwise provided in Section 5(c), the Committee shall be
responsible for directing the Trustee as to the investment of Trust Assets, but
may appoint an Investment Manager to manage the investment of Trust Assets other
than Company Stock. Except as otherwise provided in Section 5(c), the Committee
may also delegate to the Trustee the responsibility for investing Trust Assets
other than

19

--------------------------------------------------------------------------------

Company Stock. The Committee shall establish a funding policy and method for
directing the Trustee to acquire Company Stock (and for otherwise investing the
Trust Assets) in a manner that is consistent with the objectives of the Plan and
the requirements of ERISA.

        The Committee shall perform its duties under the Plan and the Trust
Agreement solely in the interests of the Participants (and their Beneficiaries).
Any discretion granted to the Committee under any of the provisions of the Plan
or the Trust Agreement shall be exercised only in accordance with rules and
policies established by the Committee which shall be applicable on a
nondiscriminatory basis. All decisions and interpretations of the Committee
under this Section 17 shall be conclusive and binding upon all persons with an
interest in the Plan and shall be given the greatest deference permitted by law.

Expenses—All reasonable expenses of administering the Plan and Trust shall be
charged to and paid out of the Trust Assets. The Company may, however, pay all
or any portion of such expenses directly, and payment of expenses by the Company
shall not be deemed to be Employer Contributions.

Information to be Submitted to the Committee—To enable the Committee to perform
its functions, the Company shall supply full and timely information to the
Committee on all matters as the Committee may require, and shall maintain such
other records as the Committee may determine are necessary or appropriate in
order to determine the benefits due or which may become due to Participants (or
Beneficiaries) under the Plan.

Delegation of Fiduciary Responsibility—The Committee from time to time may
allocate to one or more of its members and/or may delegate to any other persons
or organizations any of its rights, powers, duties and responsibilities with
respect to the operation and administration of the Plan that are permitted to be
so delegated under ERISA (including its authority to give instructions to the
Trustee or others with respect to the administration of the Plan); provided,
however, that responsibility for investment of the Trust Assets may not be
allocated or delegated except as provided in Section 17(c). Any such allocation
or delegation shall be made in writing, shall be reviewed periodically by the
Committee and shall be terminable upon such notice as the Committee in its
discretion deems reasonable and proper under the circumstances.

Bonding, Insurance and Indemnity—To the extent required under Section 412 of
ERISA, the Company shall secure fidelity bonding for the fiduciaries of the
Plan.

        The Company (in its discretion) or the Trustee (as directed by the
Committee) may obtain a policy or policies of insurance for the Committee (and
other fiduciaries of the Plan) to cover liability or loss occurring by reason of
the act or omission of a fiduciary. If such insurance is purchased with Trust
Assets, the policy must permit recourse by the insurer against the fiduciary in
the case of a breach of a fiduciary obligation by such fiduciary. The Company
hereby agrees to indemnify each member of the Committee (to the extent permitted
by law) against any personal liability or expense resulting from his service on
the Committee, except such liability or expense as may result from his own
willful misconduct.

Notices, Statements and Reports—The Company shall be the "Plan Administrator"
(as defined in Section 3(16)(A) of ERISA and Section 414(g) of the Code) for
purposes of the reporting and disclosure requirements of ERISA and the Code. The
Committee shall assist the Company, as requested, in complying with such
reporting and disclosure requirements. The Committee shall be the designated
agent of the Plan for the service of legal process.

Claims Procedure.

        A Participant (or Beneficiary) who does not receive a distribution of
benefits to which he believes he is entitled may present a claim to the
Committee. The claim for benefits must be in writing and addressed to the
Committee or to the Company. If the claim for benefits is denied, the Committee

20

--------------------------------------------------------------------------------


shall notify the Participant (or Beneficiary) in writing within 90 days after
the Committee initially received the benefit claim. Any notice of a denial of
benefits shall advise the Participant (or Beneficiary) of the basis for the
denial, any additional material or information necessary for the Participant (or
Beneficiary) to perfect his claim and the steps which the Participant (or
Beneficiary) must take to have his claim for benefits reviewed.

        Each Participant (or Beneficiary) whose claim for benefits has been
denied may file a written request for a review of his claim by the Committee.
The request for review must be filed by the Participant (or Beneficiary) within
60 days after he receives the written notice denying his claim. The decision of
the Committee will be made within 60 days after receipt of a request for review
and shall be communicated in writing to the claimant. Such written notice shall
set forth the basis for the Committee's decision. If there are special
circumstances (such as the need to hold a hearing) which require an extension of
time for completing the review, the Committee's decision shall be rendered not
later than 120 days after receipt of a request for review.

Limitation on Participants' Rights.

        A Participant's Capital Accumulation will be based solely upon his
vested interest in his Accounts and will be paid only from the Trust Assets. The
Company, Employer, the Committee or the Trustee shall not have any duty or
liability to furnish the Trust with any funds, securities or other assets,
except as expressly provided in the Plan.

        The adoption and maintenance of the Plan shall not be deemed to
constitute a contract of employment or otherwise between the Employer and any
Employee, or to be a consideration for, or an inducement or condition of, any
employment. Nothing contained in this Plan shall be deemed to give an Employee
the right to be retained in the Service of the Employer or to interfere with the
right of the Employer to discharge, with or without cause, any Employee at any
time.

Future of the Plan.

        The Company reserves the right to amend or terminate the Plan (in whole
or in part) and the Trust Agreement at any time, by action of the Board of
Directors. Neither amendment nor termination of the Plan shall retroactively
reduce the vested rights of Participants or permit any part of the Trust Assets
to be diverted to or used for any purpose other than for the exclusive benefit
of the Participants (and their Beneficiaries).

        The Company specifically reserves the right to amend the Plan and the
Trust Agreement retroactively in order to satisfy any applicable requirements of
the Code and ERISA.

        If the Plan is terminated (or partially terminated), participation of
Participants affected by the termination will end. If Employer Contributions are
not replaced by contributions to a comparable plan which satisfies the
requirements of Section 401(a) of the Code, the Accounts of those affected
Participants will become nonforfeitable as of the termination date. A complete
discontinuance of Employer Contributions shall be deemed to be a termination of
the Plan for this purpose.

        After termination of the Plan, the Trust will be maintained until the
Capital Accumulations of all Participants have been distributed. Capital
Accumulations may be distributed following termination of the Plan or
distributions may be deferred as provided in Section 12, as the Company shall
determine. In the event that Company Stock is sold in connection with the
termination of the Plan or the amendment of the Plan to become a qualified
employee plan that is not a stock bonus plan, all Capital Accumulations will be
distributed in cash.

        In the event of the merger or consolidation of this Plan with another
plan, or the transfer of Trust Assets (or liabilities) to another plan, the
Account balances of each Participant immediately after such

21

--------------------------------------------------------------------------------


merger, consolidation or transfer must be at least as great as immediately
before such merger, consolidation or transfer (as if the Plan had then
terminated).

"Top-Heavy" Contingency Provisions.

The provisions of this Section 21 are included in the Plan pursuant to
Section 401(a)(10)(B)(ii) of the Code and shall become applicable only if the
Plan becomes a "top-heavy plan" under Section 416(g) of the Code for any Plan
Year.

The determination as to whether the Plan becomes "top-heavy" for any Plan Year
shall be made as of the Allocation Date of the immediately preceding Plan Year
by considering the Plan together with the ECAP and the Pension Plans. The Plan
(and the ECAP and the Pension Plans) shall be "top-heavy" only if the total of
the account balances under the Plan and the ECAP and the accrued benefits under
the Pension Plans for "key employees" as of the determination date exceeds 60%
of the total of the account balances and the values of the accrued benefits for
all Participants. For such purpose, account balances and accrued benefit values
shall be computed and adjusted pursuant to Section 416(g) of the Code. "Key
employees" shall be certain Participants (who are officers or shareholders of
the Employer) and Beneficiaries described in Section 416(i)(1) or (5) of the
Code.

For any Plan Year in which the Plan is "top-heavy," each Participant who is an
Employee on the Allocation Date (and who is not a "key employee") shall receive
a minimum allocation of Employer Contributions and Forfeitures which is equal to
the lesser of:

3% of his Statutory Compensation; or

the same percentage of his Statutory Compensation as the allocation to the "key
employee" for whom the percentage is the highest for that Plan Year. For this
purpose, the allocation to a "key employee" shall include any Company Salary
Reduction Contributions made on his behalf for the Plan Year to the ECAP.

For any Plan Year in which the Plan is "top-heavy," Statutory Compensation of
each Employee for purposes of the Plan shall not take into account any amount in
excess of $160,000 (as adjusted after March 31, 2000, for increases in the cost
of living).

For any Plan Year beginning prior to April 1, 2000, in which the Plan is
"top-heavy," with respect to any Participant who is covered under a Pension
Plan, the "defined benefit plan fraction" and the "defined contribution plan
fraction" referred to in Section 415(e) of the Code shall be computed by
substituting "1.0" in lieu of "1.25" in both denominators.

Governing Law.

        The provisions of this Plan and the Trust Agreement shall be construed,
administered and enforced in accordance with the laws of the State of
California, to the extent such laws are not superseded by ERISA.

Execution.

        To record the amendment and restatement of this Plan, the Company and
the Employer have caused it to be executed on this    day of March, 2002.

EARLE M. JORGENSEN HOLDING
COMPANY, INC.   EARLE M. JORGENSEN COMPANY
By
 
    

--------------------------------------------------------------------------------


 
By
 
    

--------------------------------------------------------------------------------

22

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.57



EARLE M. JORGENSEN EMPLOYEE STOCK OWNERSHIP PLAN
TABLE OF CONTENTS
